Citation Nr: 1235065	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-04 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1965 to November 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for PTSD. 

Subsequent to the September 2006 rating decision, the Veteran filed a claim for service connection for schizophrenia.  The RO issued a statement of the case in December 2007, rephrasing the issue as service connection for PTSD with paranoid schizophrenia.  The Board has recharacterized the issue as service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, to incorporate all possible acquired psychiatric disorders in compliance with the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board remanded the case for further development in June 2010.  The case is once again before the Board for review.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service and his claimed stressor is not related to a fear of hostile military or terrorist activity. 

2.  An in-service stressor sufficient to cause PTSD has not been verified. 

3.  The Veteran does not have a qualifying DSM-IV diagnosis of PTSD related to any claimed in-service stressor.  

4.  The Veteran was treated for a personality disorder in service, psychiatric symptoms in service were due to personality disorder, and an acquired psychiatric disorder was not diagnosed in service.  

5.  A psychosis, to include schizophrenia, did not manifest to a degree of 10 percent or more within one year of service separation.  

6.  Psychiatric symptoms reported by the Veteran to have been manifest in service and continuous since service are related to a diagnosed personality disorder.

7.  A currently diagnosed acquired psychiatric disorder is not related to service.

 
CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and schizophrenia, was not incurred in service, nor may a psychosis be presumed to have been so incurred.  
38 U.S.C.A. §§ 105, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 4.9 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

In preadjudicatory March 2006 and June 2006 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for an acquired psychiatric disorder to include PTSD, as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The Veteran was provided additional VCAA notice in August 2007.  VCAA notice letters did not include provisions for disability ratings or for the effective date of the claim; however, as the Board concludes below that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  See Dingess, 19 Vet. App. 473; Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran was afforded VA examinations in August 2007 and July 2010 to address the claim of service connection for an acquired psychiatric disorder, and a July 2011 supplemental opinion is also of record.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran and objective findings from the medical record and service treatment records, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran and his representative assert in a September 2012 Independent Hearing Presentation (IHP) that recent VA opinions are inadequate.  Specifically, the Veteran asserts that the July 2011 addendum opinion, which states that Axis I diagnoses are less likely than not due to military service, is inconsistent with the July 2010 opinion, where the examiner opines that it is less likely than not that Axis I conditions had full onset in the military.  The Board finds that these opinions are consistent, and show that the Veteran's diagnosed acquired psychiatric disorders did not have their onset in service, nor are they otherwise due to service or the claimed in-service assault.  Additionally, because the addendum opinion was offered for clarification after addressing additional evidence of record, the Board finds that the VA examiner clarified any possible ambiguity with regard to the initial July 2010 opinion when he revised his opinion to state that the Veteran's diagnoses were not due to events in service.  The Board finds that the Veteran's mere disagreement with the result of the examination is not sufficient grounds for reexamination.   

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, service personnel records, private treatment records, VA treatment records, the Veteran's statements and other documentation submitted by the Veteran in support of his statements, and Social Security Administration (SSA) medical records.  The Veteran has claimed that PTSD is due to an in-service sexual assault.  The RO has obtained service treatment records and service personnel records, which note that the Veteran had alleged that he was assaulted in service, but do not verify the occurrence of such an incident.  Because the Board has determined that the Veteran has not been credible in describing the in-service stressor, because the specific details related to the identified incident are not capable of verification via official sources given the  anecdotal nature of the Veteran's statements, and because the Board has found that the Veteran does not have a confirmed diagnosis of PTSD related to the identified stressful incident, the Board finds that additional efforts to help verify the identified stressor is not necessary to decide the claim.

Pursuant to a June 2010 Board remand, in a June 2010 letter, the Appeals Management Center (AMC) requested that the Veteran identify or submit any additional treatment records related to his claim, to include identified private treatment records.  The AMC also obtained SSA medical records and a new VA examination and opinion pursuant to the remand order.  The Board finds that the agency of original jurisdiction has complied with the terms of the June 2010 remand, and no further development is necessary in this case.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  

The Veteran and his representative more recently contend in a September 2012 IHP and an October 2012 statement that the Veteran continues to receive psychiatric treatment at VA, and asserts that a remand for those records is necessary.  The Veteran's representative stated that the Veteran has asserted that at least one provider has stated that he suffers from a "thought disorder" that had its onset during active duty service.  

Having considered this statement, the Board finds that a remand for additional updated VA treatment records is not necessary.  First, it appears from the statement that the alleged statement was not even put in writing, but was oral; therefore, such purported opinion would not be included in the VA outpatient treatment reports.  The IHP provides no specificity in identifying a treatment report which could possibly contain any opinion with regard to thought disorder, does not identify any approximate dates that the oral opinion would have been made, and does not identify the treatment provider who allegedly made such a statement.  

Secondly, the fact that the Veteran is continuing to receive treatment for the known and diagnosed psychiatric disorders is not at issue and is not material to substantiating the Veteran's claim for service connection.  The Board is well aware that the Veteran continues to receive treatment at VA for his psychiatric illness, and the diagnoses for which he is seeking treatment have been established.  As the current diagnosis and history of psychiatric treatment is well established by the evidence currently of record, further evidence of current treatment or severity of disability or symptoms will not be probative on the question of relationship of current disability to service.  

The Board notes that the appeal was already remanded in June 2010 for additional treatment records identified by the Veteran and his representative.  The Veteran and his representative had ample opportunity to identify or submit any additional VA treatment records at the time of the June 2010 remand, but the need for updated VA treatment records was not indicated until recently in the September 2012 IHP.  In this time, the Veteran submitted additional private treatment records and associated therapy notes which delineate his allegations with regard to the onset of his psychiatric disability in service.  Thus, the Veteran's assertion could as well refer to statements in his private treatment reports already of record.  

Even assuming, arguendo, that the statement referenced by the Veteran's representative which relates a "thought disorder" to service is included in VA treatment records, the Board finds that this opinion would not aid in substantiating the Veteran's claim.  In that regard, the available evidence of record shows that the Veteran has both a currently diagnosed acquired psychiatric disorder as well as a personality disorder diagnosed in service, which is not subject to compensation, either of which could be characterized as a "thought disorder."  Additionally, the Veteran's representative implied that such oral opinion was made as a part of the course of VA outpatient treatment, and the Veteran has only indicated receiving individual therapy at VA in a more recent October 2012 statement; as such, if an opinion with regard to "thought disorder" were included in VA treatment reports, it would not be associated with a review of the full claims file, to include service treatment records.  

As the Board will discuss in more detail below, the Board has found that the Veteran is not credible in facts reported to VA to obtain favorable opinion evidence in support of his claim for compensation; thus, an opinion in this case must be based on accurate facts to be of probative value.  As there is already competent opinion evidence that is based upon a fully accurate factual background, including a review of the full claims file and psychometric testing, an opinion rendered during the course of treatment without such review would be of little probative value in light of the more complete VA psychiatric evaluations and opinions of record.  

For these reasons, the Board finds that an additional remand for updated VA treatment records would not aid in establishing the claim for service connection for an acquired psychiatric disorder.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113 (West 2002).  

Personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90. 

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of posttraumatic stress disorder is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200   (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 
38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a Veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.    

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection for PTSD 

The Veteran did not participate in combat with the enemy during service and he does not contend so, nor is his claimed stressor related to combat or to a fear of hostile military or terrorist activity.  Specifically, the Veteran claims that he was sexually assaulted by a group fellow service members in 1966.  The Board finds that the Veteran has claimed service connection for PTSD due to non-combat stressor; therefore, the claimed stressor must be corroborated by credible supporting evidence.  See Moreau, 9 Vet. App. 389.

After a review of all the evidence, the Board finds that the Veteran's claimed in-service stressor, specifically an in-service sexual assault, has not been corroborated by service records or other credible supporting evidence.  Service treatment records note that the Veteran alleged that he was attacked by several members of his company and he was assaulted on a second occasion in July 1966.  The initial attack identified by the Veteran was not confirmed by service treatment records or service personnel records, and the details related to either of the claimed assaults were not confirmed by evidence in the service records.  Service personnel records do not document any incidents related to an alleged in-service sexual assault. 

Service treatment records show that the Veteran was seen in July 1966, after being found on the roadside by military police with "very superficial abrasions to the forehead."  He was reported to be unconscious, although he apparently recovered on the way to the hospital.  Skull films were negative and the Veteran at the time claimed that he had no memory of the events from January 1965 to the time of his admission.  The report noted that the Veteran had recently accused several members of his company of making a homosexual attack and that he was shortly to appear at a trial.  The Veteran reported having no memory of this event.  He was treated with one course of sodium amytal in an attempt to recover his memory and during this time was able to recall being assaulted by four men in the company.  The treating physicians were unable to identify any head injury, nor were they able to differentiate whether amnesia was feigned or functionally real.  

Service treatment records show that the Veteran continued to receive in-patient psychiatric treatment from July 1966 to November 1966.  This included a month-and-a-half long psychiatric admission at Fitzsimmons General Hospital, where he was transferred in September 1966.  A November 1966 psychiatric report from Fitzsimmons shows that the Veteran regained his memory rapidly when he was offered the possibility of a Class III status.  The Veteran was found to be "obviously feigning his loss of memory, and this was very possibly due to the impending trial where he was to have confronted the men accused of homosexual activities."  The report noted that the Veteran had numerous behavioral issues during the course of his hospitalization; however, the behavior is not unexplained, and it was specifically accounted for by the diagnosed passive aggressive reaction manifested by extremely immature behavior, acting out, attempts at manipulation, poorly controlled outbursts of anger, and inability to conform to minimal standards and rules.  The passive aggressive reaction was classified as a personality defect, for which the Veteran was ultimately separated from service.  Such a personality disorder is not a disability for VA disability compensation purposes.  See 38 C.F.R. § 3.303(c). 

The Board finds that evidence in the service treatment records do not tend to confirm an in-service sexual assault.  While the Veteran had alleged that such an assault occurred while he was in service, due to the Veteran's diagnosis of a personality disorder in service, his feigned loss of memory, and noted attempts at manipulation, the Board finds that the Veteran's in-service allegation of personal assault are not credible.  

Objective findings in the service treatment records and personnel records do not confirm the occurrence of a military sexual trauma.  Based on the Veteran's state of unconsciousness when he was found in July 1966 and his admission while being treated with sodium amytal, the Board finds that it was likely that the Veteran sustained some type of injury in the July 1966 incident; however, the specific nature of this assault cannot be determined, as there was no evidence of head trauma shown in service treatment records, and no injuries other than a superficial abrasion to the forehead noted.  Given the Veteran's contemporaneous reports at the time of having no memory of the July 1966 events prior the time of his admission, neither the history nor objective findings is suggestive of an intentional assault.  If the Veteran's amnesia was real, then he would have no memory of having been assaulted, as he reported.  If his amnesia following the July 1966 event was feigned, as suspected by the treating physicians, then the evidence shows that the Veteran was intentionally deceiving medical personnel on a material fact as to the source of his injury, rather than telling the truth to obtain treatment, so it weighs heavily against his credibility.  

For these reasons, the Board finds that service records suggest an abrasion injury of unknown cause, but do not tend to corroborate a later claimed in-service sexual assault.  Such evidence corroborates only an unknown injury in July 1966 which resulted in an abrasion to the forehead.

The Board finds that even the Veteran's more recent descriptions with regard to his in-service stressor have been inconsistent with each earlier account throughout the record, and are also inconsistent with reports and findings from service treatment records contemporaneous to service, so they are not credible.  In initial reports to VA mental health treatment providers, the Veteran claimed to remember no details in relation to an in-service sexual assault, and reported that he only recalled what he had been told.  In the initial claim for service connection, the Veteran simply stated that his psychiatric conditions were caused by a homosexual attack by members of his unit in 1966.  A June 2006 VA mental health treatment report shows the Veteran claimed that he was a victim of military sexual trauma, but told his treating psychiatrist that he could not remember the details.  In a later June 2006 VA treatment report, the Veteran also reported that he had amnesia and "could not remember anything that happened in the military," but reported that he was told that he had been the victim of military sexual trauma and had been attacked twice.  An August 2006 VA treatment report shows that the Veteran was focused on obtaining a diagnosis of PTSD for an alleged military sexual trauma "that he was told happened to him but he personally does not remember."  

Despite his lack of memory from June 2006 to August 2006, approximately 30 years after the initial incident, in VA treatment reports dated later in 2006, the Veteran described details of his in-service sexual assault.  Such details are entirely inconsistent with his allegation and specific reports of having no memory of the incident or incidents.  Additionally, the Veteran has increasingly elaborated on both the details and the severity of the incident or incidents over the course of the appeals period.  In an October 2006 VA treatment report, the Veteran stated that he was found on the side of a road in service, unconscious with a gash on his forehead requiring 17 stitches.  The Veteran reported that he had no clear memory of the attack or the trial mentioned in his service treatment records, but stated that he was remembering two separate attacks now, via his dreams.  During a November 2006 mental health assessment, the examining psychiatrist noted that the Veteran was able to describe some very specific details about the alleged in-service sexual assault, despite reporting that he could not remember either incident.  He stated that he was assaulted by a group of men in a military day room, and was saved only by the officer who entered the day room to close it for the day.  He stated that he was assaulted from the rear, and his face was thrust into the lap of a man whom he bit, and that he was beaten on the lower back with a pool cue.  He reported that later in July 1966, he was sexually assaulted by several military men in the woods on the way home from a movie, and was left unconscious under a bridge.  

The Veteran submitted an April 2007 stressor statement to support his VA claim for compensation.  He reported being attacked by 6 to 8 fellow soldiers in the day room, but in this report, he indicated that he was sexually assaulted with a cue stick.  He reported that later in July 1966, while taking a shortcut through the woods, several attackers put a bag over his head and raped him repeatedly.  He reported that he was found on the roadside with a gash that took 18 stitches on his forehead, and reported that he also had a black eye and fat lip.  During an April 2008 DRO hearing, the Veteran reported that he was initially assaulted by 6 or 7 individuals, and that during his second attack, he suffered a skull fracture, a hematoma, and had amnesia.  He indicated that he was not treated for a skull fracture or a hematoma in service, because that would have interfered with the military physician's efforts to experiment on him with hallucinogenic drugs.  

In the November 2006 statement associated with VA treatment records, the Veteran did not report a sexual assault in relation to the first incident in the day room, indicating only that he was beaten with a cue stick on the back.  However, in later lay statements and testimony, he changed his report to describe the occurrence of two vicious rapes, and reported being beaten in the woods with a bag over his head during the second incident.  Despite the severity of the assault described by the Veteran in his later statements made for compensation purposes, the only injury noted in service treatment records was a minor abrasion to the forehead which did not require treatment.  In the Veteran's reports, however, this minor abrasion was reported to be a gash requiring 17 to 18 stitches.  The Veteran later added that he had a black eye and fat lip, and in even later statements he added that he had a skull fracture and a hematoma.  In light of the discrepancies between the Veteran's statements and objective findings in service records, and due to the many inconsistencies in the Veteran's reported accounts with regard to the alleged in-service sexual assaults or assaults, the Board finds that the Veteran is not credible in his reports of the alleged in-service stressful events.  The Veteran's story, in this case has changed from not recalling the details of an in-service sexual assault from June 2006 to August 2006 to recalling very specific details of two violent sexual assaults in later statements dated in 2006 and 2007.  

The inconsistencies in the Veteran's reports as well as malingering for secondary gain were further noted by VA examiners and the Veteran's private treatment provider.  Based on objective psychometric testing results completed during an August 2007 VA examination, the Veteran was diagnosed with malingering and was diagnosed also with a personality disorder NOS with borderline antisocial, narcissistic, and histrionic features.  

During the July 2010 VA examination, the VA examiner noted that service treatment records show that the Veteran had a tendency to act out and was overtly manipulative.  The VA examiner stated that the Veteran claimed that he had been raped by other service members, but his story changed a number of times and there was a clearly manipulative quality to his presentation in the hospital while he was in service.  The VA examiner noted that the Veteran claimed complete amnesia, but when disciplinary proceedings and discharge were discussed he had a remarkable resolution to the claimed amnesia.  The VA examiner noted  that the voluntary nature of his manipulation resulted in a change in the diagnosis from conversion disorder to personality disorder with the implication that the Veteran was malingering for secondary gain.  

The VA examiner, in the July 2010 report, noted several findings from VA treatment records evidencing compensation-seeking behavior by the Veteran.  Previous psychometric testing at the time of an August 2007 VA examination showed a clearly invalid profile, and there were still questions about the validity of the testing at the time of the VA examination.  The VA examiner noted that the Veteran was an intelligent individual who did a great deal of research on the internet and may have read up on the MMPI, considering that he had been given this test on the last evaluation.  The VA examiner found it difficult to fully assess the Veteran's history and symptoms given the problems with his credibility discussed above.  The VA examiner stated that the Veteran's presentation during the current evaluation was not consistent with an individual who was traumatized by sexual assault, and, in fact, he was calm and even smiled while discussing the claimed incidents.  

In October 2009 and February 2006 progress notes from Dr. G.G., the Veteran described his stressors in detail; however, Dr. G.G. noted in February 2006 that the Veteran's account with respect to the reported sexual trauma had differed this time.  Dr. G.G. stated in a July 2010 note that the Veteran seemed too insulated emotionally when pressed to talk of the events associated with his alleged attack, but Dr. G.G. indicated that this did not necessarily disprove his "possible" claim.  A later July 2010 progress note shows that the Veteran reported seeing a lot of dead bodies in Vietnam when he was with the CIA, and he stated that there was no record of his Vietnam days because he got disavowed; however, service records show that the Veteran did not serve in Vietnam, did not have any other overseas service, and there is no indication that he worked for the CIA.  

The evidence of record indicates that the Veteran has fabricated many stories during the course of treatment and in relation to his current claim for VA compensation.  August 2007 and July 2010 VA examiners determined based on the Veteran's history, presentation during examination and on psychometric testing that he was not credible in discussing his claimed incidents or current symptomatology.  Even notations in the record from the Veteran's private psychologist indicate inconsistencies in the Veteran's reports and call into question the validity of his claim.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

While the Veteran contends that there are false and inaccurate statements in his service treatment records, that there was a cover-up in regard to his psychiatric treatment, or that pertinent service records were destroyed or fabricated, the Board finds no support for these contentions.  The Veteran is not shown to be credible in his statements made for compensation purposes, or even in statements made during the course of his psychiatric treatment.  A large volume of psychiatric treatment records are associated with service treatment records.  Service records are complete in this case, were not destroyed, and there is no indication of falsification of these records.  The summaries made by treating psychiatrist in service are supported by findings from the Veteran's daily progress reports.  The Board finds, therefore, that the more contemporaneous histories given by psychiatrists in evaluating the Veteran for treatment purposes and in evaluating the Veteran's suitability for retention in service are more probative than much later lay statements by the Veteran that were made for purposes of gaining VA compensation.  

The Board finds that there is no credible supporting evidence showing that either claimed in-service stressor actually occurred as stated by the Veteran.  Due to the inconsistencies shown in the Veteran's reports with the objective findings noted in service treatment records and in VA examinations, the inconsistencies evidenced by the Veteran's changing story with regard to his identified stressors over the course of the appeals period, and the evidence of malingering evidenced during VA examinations, the Board finds that the Veteran's statements with regard to his in-service stressor are not credible.  While service treatment records tend to indicate that the Veteran did sustain some type of injury in July 1966 resulting in an abrasion to the forehead, physicians in service could not confirm any details in regard to this incident and, given the Veteran's lack of credibility in reporting this event both in service and on multiple occasions since service that include feigning amnesia or actually having amnesia about the purportedly recalled assault, the Board finds that it is impossible to separate out the truth from the Veteran's multiple inconsistent and false statements in regard to the claimed stressful incidents in service.  For these reasons, the Board finds that the weight of the credible evidence demonstrates that an in-service stressor sufficient to cause PTSD has not been verified, and did not occur.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a confirmed DSM-IV diagnosis of PTSD related to the claimed in-service personal assaults.  Insomuch as VA and private treatment records reflect a history of PTSD, or diagnose PTSD based on the Veteran's own reports, these diagnoses are shown based on the Veteran's inaccurately reported history of PTSD.  Medical opinions or diagnoses premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Medical opinions or diagnoses based on inaccurate material facts are of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Private treatment records dated from 2004 to 2006 reflect treatment for schizophrenia and indicate that the Veteran was first diagnosed with schizophrenia in 1994; a diagnosis of PTSD was not indicated.  VA treatment records dated from July 2006 to November 2006 show that VA treatment providers noted that the Veteran was seeking a diagnosis of PTSD for compensation purposes; however, the Board finds that the more probative VA treatment records do not confirm a diagnosis of PTSD.  The Veteran scored 0 out of 4 items on a PTSD screen in July 2006.  In a later July 2006 mental health treatment report, the Veteran stated that he had PTSD from the military but was unable to remember an episode or give any symptoms of PTSD; he was diagnosed with paranoid schizophrenia instead.  

An October 2006 VA psychologist found that the Veteran endorsed significant symptoms of PTSD and, based on the Veteran's self-report and paperwork provided, stated that it was more likely than not that he experienced a severe stressor while on active duty; however, regarding his current diagnosis, the Veteran was referred to a VA psychiatrist for consultation.  The Board finds, therefore, that while PTSD symptoms were noted at the time of the October 2006 VA examination, a diagnosis of PTSD was not confirmed.  Insomuch as the VA examiner related symptoms of PTSD to the Veteran's identified stressor in service, the Board finds that the stressor specifically described by the Veteran during the evaluation has, as discussed above, not been verified.  For these reasons, the Board finds that the October 2006 opinion is of little probative value.  

The Veteran was referred for a November 2006 mental health assessment to help confirm his current diagnosis.  As noted above, while the Veteran reported that he did not remember his stressful incidents in service, he was nonetheless able to describe the alleged in-service sexual assault in detail.  The diagnoses noted PTSD by history, but the psychiatrist also noted that it was unclear whether the participating event associated with his symptoms met the stressor A criterion for PTSD.  The VA psychiatrist confirmed a diagnosis of personality disorder NOS and this was stated to be a lifelong pattern throughout his adult life.  The Board finds that while a diagnosis of "PTSD by history" was noted in November 2006, this was based only on the Veteran's reported history of PTSD and is, thus, not adequate to establish a current diagnosis of PTSD.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Further, the VA psychiatrist failed to relate any diagnosis of PTSD to the Veteran's claimed in-service stressor, stating that it was unclear whether such an event met the PTSD stressor A criterion.  

An August 2007 VA examination included a review and discussion of pertinent findings from service treatment records and post-service medical records and the Veteran's reports with respect to his in-service stressors were noted.  The examination included a lengthy interview of the Veteran and a comprehensive examination for PTSD.  The VA examiner stated that the Veteran had been examined in the past for PTSD with variable results.  The VA examiner opined that the Veteran did not fit the criteria for a diagnosis of PTSD.  Psychometric testing results were reviewed.  MMPI-II testing produced a greatly exaggerated response set.  Overall, the profile was deemed to be invalid.  With regard to the Axis I diagnosis, the Veteran was stated to be malingering.  The Veteran had an Axis II diagnosis of personality disorder NOS with borderline antisocial narcissistic and histrionic features.  

A July 2010 VA examiner stated that while some evaluators had given the diagnosis of PTSD, he did not see sufficient criteria to warrant this diagnosis or evidence to support this diagnosis.  Alleged PTSD symptoms were discussed in detail by the VA examiner in evaluating the frequency, duration, and severity of the Veteran's symptoms, but the VA examiner found that the Veteran's symptoms did not actually support a diagnosis of PTSD.  The Veteran was diagnosed with psychotic disorder NOS, mood disorder NOS, and personality disorder NOS based on interview, mental status examination, and a review of the records and psychological testing consistent with the DSM-4 criteria.  The VA examiner provided reasons and bases for the diagnoses rendered based on the Veteran's history and symptoms.  He noted that, certainly, the content of the Veteran's delusions were centered on the military, but there was also significant concern about the secondary gain which could be motivating the report of such symptoms.  The Veteran's presentation during evaluation was not consistent with an individual who had been traumatized by sexual assault.  

A December 2009 letter from Dr. G.G., a clinical psychologist states that the Veteran has been treated by her for PTSD and schizoaffective disorder.  The Board finds, however, that the diagnosis of PTSD provided by Dr. G.G. is not based on any independent evaluation for PTSD based on the DSM-IV criteria.  A review of treatment records from Dr. G.G. shows that an independent assessment for PTSD was not completed by Dr. G.G and treatment records consist of a life history questionnaire filled out by the Veteran in which he reported having PTSD and progress notes associated with individual psychotherapy sessions.  Progress notes dated in July 2010 show that when the Veteran requested that Dr. G.G. provide an opinion or diagnosis of PTSD, she explained to him that she could not provide such an opinion, stating that a treating psychologist does not scrutinize the reported symptoms from a patient, whereas a forensic psychologist does.  Dr. G.G. told the Veteran that his PTSD symptoms were largely reported by him and had not been tested.  In the progress note, Dr. G.G. noted that the Veteran seemed too insulated emotionally when pressed to talk of the events associated with his alleged attack, but indicated that this did not necessarily disprove his possible claim.  She recommended to the Veteran that he be evaluated by an independent forensic psychologist to test the validity of his claimed symptoms.  

The Board finds that Dr. G.G.'s December 2009 letter and associated treatment reports are not sufficient to establish a current diagnosis of PTSD.  The diagnosis of PTSD rendered by Dr. G.G. is based on the Veteran's own, inaccurately reported history of PTSD.  Dr. G.G indicated that it was noted during the course of treatment that the Veteran's symptoms were based on his on reports, and were not tested.  For these reasons, Dr. G.G. declined to provide the Veteran with an opinion or diagnosis with regard to PTSD.  While the Veteran is competent to report his current symptoms, the Board finds based on the Veteran's history of making false and inconsistent statements, exhibiting compensation-seeking behavior, and malingering that he is not credible in reporting his symptoms.  Earlier 2006 evaluations for PTSD show that the Veteran did not endorse symptoms for PTSD.  PTSD symptoms were later reported by the Veteran; however, VA examinations dated in August 2007 and July 2010 show that the Veteran did not meet the criteria for a diagnosis of PTSD and noted that there was the issue of secondary gain which could be motivating the Veteran's report of such symptoms.  The July 2010 VA examiner stated in a July 2011 opinion that he had no changes to make to his previous diagnosis after reviewing notes from Dr. G.G. 

According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  The Board finds that the diagnoses rendered during August 2007 and July 2010 VA examinations, which included a review of the complete claims file and discussed findings in regard to the credibility of the Veteran's statements consistent with the Board's own findings, are more probative than October 2006 and November 2006 opinions rendered during the course of the Veteran's VA treatment, which are not based on a full review of the claims file and contain only a tentative diagnosis of PTSD or a diagnosis of PTSD by history.  

The Board finds that August 2007 and July 2010 VA diagnoses are also more probative than Dr. G.G.'s diagnoses, which are also based on the Veteran's own, inaccurately reported history and reported symptomatology.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  For these reasons, the Board finds that in-service stressor sufficient to cause PTSD has not been verified, and the Veteran does not have a qualifying DSM-IV diagnosis of PTSD related to a claimed in-service stressor.  As the preponderance of the evidence is against the claim for service connection for PTSD, there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Service Connection for an Acquired Psychiatric Disorder

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that an acquired psychiatric disorder was not incurred in service.  The Board finds that the Veteran did not exhibit symptoms related to an acquired psychiatric disorder in service; instead, the weight of the evidence, including the service treatment records, demonstrates that the Veteran was treated for and diagnosed with a passive aggressive reaction manifested by extremely immature behavior, acting out, attempts at manipulation, poorly controlled outbursts of anger, and inability to conform to minimal standards and rules.  Specific findings from the Veteran's service treatment records have already been summarized above.  The passive aggressive reaction diagnosed in service and noted at separation is a personality defect, for which the Veteran was ultimately separated from service, and is not an acquired psychiatric disorder.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§  3.1(m) 3.303(c), 4.9 (personality disorders are considered congenital or developmental defects and are not diseases or injuries for disability compensation purposes).  

VA and private treatment records and VA examination reports show that the Veteran has current psychiatric diagnoses of paranoid schizophrenia, schizoaffective disorder, personality disorder NOS, psychotic disorder NOS, and mood disorder NOS.  

The Board finds that in this Veteran's case a psychosis, to include schizophrenia, did not manifest to a degree of 10 percent or more within one year of service separation.  Schizophrenia was first diagnosed sometime in the mid-1990s, approximately 30 years after the Veteran's separation from service.  Private treatment records dated from 2004 to 2006 reflect treatment for schizophrenia and indicate that the Veteran was first diagnosed with schizophrenia years after service in 1994.  During a DRO hearing, the Veteran described being diagnosed with schizophrenia in his 40s or 50s, many years after his separation from service.  A June 2006 VA treatment report shows that the Veteran reported that first sought mental health treatment seven years prior, and that he had been treated for psychosis for the past seven years, since approximately 1999.  A November 2006 VA mental health assessment, the Veteran reported being diagnosed with late-life schizophrenia in 1998.  

Psychiatric symptoms reported by the Veteran more recently for compensation purposes to have been manifest in service and continuous since service are not related to a currently diagnosed acquired psychiatric disorder, and are instead related to a diagnosed personality disorder.  The Veteran contends in various lay statements that he had the onset of a psychosis in service.  Given that the Veteran had a diagnosed personality disorder in service, while the Veteran is competent to report some of the psychiatric symptoms, the Veteran is not competent to make a particular diagnosis, or provide an opinion which attributes his psychiatric symptoms in service to psychosis versus a diagnosed personality disorder.  

With regard to the Veteran's more recent assertions that he experience chronic symptoms of acquired psychiatric disorder, including a psychosis, in service and continuously since service, the Board finds that the Veteran's statements are inconsistent with both the lay and medical evidence of record, including the Veteran's own more contemporaneous histories and reports made for treatment purposes, and are not credible.  For example, in a February 2006 statement, the Veteran contends that he was a good soldier before an in-service assault and that his conduct was excellent.  He submitted a March 2007 statement from his mother in which she sates that the Veteran was a normal, well-adjusted young man before entering the military but after he came back home, he was emotionally disturbed, moody, and agoraphobic. 

While the Veteran now asserts that he was a good soldier before his claimed assault in service, such assertion and statement by his mother is inconsistent with evidence contemporaneous to service.  A November 1966 service psychiatric treatment report shows that the Veteran was a constant source of difficulty in his unit, and that he was noted to be inept, very immature, and constantly in need of support and reassurance prior to his claimed assault.  While the Veteran's mother, in an attempt to help her son obtain VA compensation, asserts that the Veteran was normal and well-adjusted before entering the military, an August 1966 psychiatric treatment report completed in service shows that a discussion with the Veteran's father by telephone revealed that the Veteran's immaturity was well-known to the family at home that that they were hoping that the military would be a growth experience for him.  Based on the discrepancies between the lay evidence offered by the Veteran and his mother in conjunction with his current claim and objective findings in the service treatment records, the Board finds that the Veteran's assertion that he exhibited symptoms related to his acquired psychiatric disorder in service is not credible.  

As noted above, the Veteran was treated for psychiatric symptoms in service; however, this treatment was for a personality disorder or defect, and was not for an acquired psychiatric disorder.  The Veteran's psychiatric treatment in service included extended in-patient hospitalizations from July 1966 to November 1966 at two separate mental health facilities.  The Veteran's diagnosis of a passive aggressive reaction was rendered based on this extensive period of inpatient psychiatric treatment and evaluation in service; thus, the Board finds that the contemporaneous psychiatric diagnosis is probative.  At no time in service was the Veteran diagnosed with an acquired psychiatric disorder, and service treatment records clearly attribute symptoms in service to the diagnosed personality disorder.  The Veteran's recent statements, which are not contemporaneous to service but were recently made decades after service pursuant to the VA compensation claim, are inconsistent with, and outweighed by, the more contemporaneous service treatment record evidence and lay evidence. 

The Board finds that the weight of the evidence demonstrates that symptomatology that is related to an acquired psychiatric disorder has not been continuous since service separation.  The Board finds that an acquired psychiatric disorder did not manifest until sometime in the mid-1990s, decades after the Veteran's separation from service.  Private treatment records dated from 2004 to 2006 reflect treatment for schizophrenia and indicate that the Veteran was first diagnosed with schizophrenia in 1994.  The Board finds that because this treatment was initiated prior to the Veteran's current claim for compensation, that statement provided in the record was made for treatment purposes and is more probative.  During the course of the Veteran's VA treatment and in some lay statements, the Veteran also admitted that he had a diagnosis of late-life schizophrenia and indicated that he was not treated for such until sometime in the mid 1990s.  

The Board finds that, due to discrepancies in the Veteran's statements with findings in service treatment records, and due to the lack of lay or medical or treatment evidence for many years after the Veteran's separation from service showing treatment for an acquired psychiatric disability as one additional factor, the Veteran's more recent assertions which attempt to establish chronic symptoms of an acquired psychiatric disorder in service, and chronic symptoms since service are inconsistent with, and outweighed by the more contemporaneous lay and medical evidence, including findings from service treatment records.  The Board finds that the absence of treatment for an acquired psychiatric disorder in service, along with the absence of contemporaneous medical evidence for approximately 30 years after his separation from service, is one factor among others indicated in this decision that weigh against the Veteran's credibility.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Veteran has alternately alleged in various statements that he was treated with hallucinogenic drugs including LSD and BZ in service as part of a research study at the Edgewood laboratories.  He submitted an Edgewood Arsenal Technical Report describing the effects of LSD on Army volunteers during a study dating from 1962 to 1966 along with supporting articles and documentation concerning the study.  The Veteran essentially contends that a currently diagnosed acquired psychiatric disability is caused by genetic damage due to his participation in these studies.  While the Board does not doubt that the Army conducted chemical research studies concurrent with the Veteran's time in service, the Board finds that the Veteran is not credible in his reports of being a participant in such a study, and the Board finds that the articles and reports submitted by the Veteran do not support his contention.  The Veteran provided a copy a photograph of the participants of the Edgewood study, which was a part of the Edgewood report, and circled the face of a participant in the last row with the notation "this is me" in an attempt to verify his participation in the study.  He also provided a photograph of himself in service for comparison.  The Board finds that the copy of the photograph from the Edgewood report is of such poor resolution that it is impossible to distinguish any of the features of any of the participants in the photo.  The Board finds, therefore, that this evidence does not corroborate the Veteran's participation in the research study.  Service treatment records and service personnel records make no mention of any LSD or BZ treatment in service, nor do they otherwise indicate that the Veteran was a participant in an experimental drug study.  

Additionally, the Board finds that the Veteran's alleged participation in the experimental study in incongruent with the timing and location of the study.  According to the Edgewood report the experimental study was conducted at the Edgewood facility in Maryland and concluded in 1966.  The Veteran alleged in July 2007 statements that he was experimented on after the onset of his amnesia in July 1966.  However, personnel records show that the Veteran was stationed at the Aberdeen Proving Grounds in Maryland from November 1965 to April 1966.  When the alleged drug testing occurred, the Veteran was stationed and hospitalized at a facility in Fort Devins, Massachusetts.  The Veteran reported that he was driven to Edgewood labs at Aberdeen Proving Grounds by Dr. P. in his personal car to be experimented on three separate occasions.  He contends that there was a cover-up involved in relation to his participation in this study.  The Board finds that this is unlikely.  The Veteran has not presented any evidence to corroborate that he was part of an experimental drug study.  Given the logistics of the scenario reported by the Veteran and his lack of credibility shown throughout the course of this appeal, the Board finds that his story is not credible, nor has the Veteran otherwise established a medical nexus between a diagnosed acquired psychiatric disorder and his alleged participation in a LSD experiment.  

During a DRO hearing, in a December 2009 progress note from Dr. G.G., and in various statements submitted during the course of his appeal, the Veteran asserts that he had no family history of mental illness, and thus implied that drugs administered to him by VA must have caused his mental illness; however, an April 2004 private psychiatric treatment report, conducted prior the initiation of the Veteran's claim or benefits, shows that the Veteran's father was mentally ill and committed suicide in 1994 and that his mother is schizophrenic.  Due to numerous inconsistencies in the Veteran's statements and assertions as demonstrated by the evidence of record, do to his false reports made during the course of treatment in seeking compensation, and malingering shown by VA examinations, the Board has accorded little probative weight to the Veteran's lay statements.  

No nexus has been established between a current acquired psychiatric disorder and service.  The Board finds that the weight of the evidence demonstrates that a currently diagnosed acquired psychiatric disorder is not related to service.  The Board finds that the Veteran is not competent to relate a diagnosed psychiatric disorder to service, nor is he credible in his reports generally.  The Veteran was not diagnosed with or treated for an acquired psychiatric disorder in service and was first diagnosed with an acquired psychiatric disorder, schizophrenia, sometime in the mid 1990s.  The Veteran's current diagnoses include schizophrenia, paranoid type; schizoaffective disorder; personality disorder NOS; psychotic disorder NOS; and mood disorder NOS.  The record does not show that an acquired psychiatric disorder was superimposed upon the Veteran's personality disorder in service, such that it was aggravated by service; instead, the record shows that an acquired psychiatric disorder was first diagnosed many years after service separation  See  
38 C.F.R. § 4.127 (2011); see also VAOPGCPREC 82-90.  In light of the Veteran's diagnoses of a personality disorder in service, and his continuing post-service diagnoses of such, the Board finds that competent medical evidence is necessary to determine whether a current acquired psychiatric disorder is related to service.  The Veteran's lay statements are not competent as medical opinion evidence to relate a current acquired psychiatric disorder to service.  

VA examinations of record do not relate a currently diagnosed acquired psychiatric disorder to service.  An August 2007 VA examiner found that the Veteran did not have a currently diagnosed acquired psychiatric disorder, and instead found that the Veteran had personality disorder NOS.  

A July 2010 VA examiner stated that the Veteran's primary pathology was the diagnosed personality disorder and this was a lifelong pattern; however, he also diagnosed the Veteran with Axis I acquired psychiatric disorders to include psychotic disorder NOS and mood disorder NOS.  The VA examiner noted that the Veteran's original diagnosis was related to psychosis, though the exact diagnosis had changed from evaluation to evaluation.  Therefore, he gave the more general diagnosis of psychotic disorder NOS and mood disorder NOS.  The VA examiner opined that it was less likely than not that Axis I conditions had full onset in the military.  He reasoned that the Veteran's history was more consistent with longstanding personality disorder, and the Veteran stated himself that he did not have the onset of psychosis until the mid-1990s.  The VA examiner stated that certainly the content of the Veteran's delusions were centered on the military, but there was also significant concern about secondary gain.  

In a July 2011 addendum opinion, the July 2010 VA examiner stated after reviewing additional evidence of record that the diagnoses and opinions rendered had not changed.  He clarified that it was less likely than not that the Veteran's Axis I diagnoses were due to military service to include the Veteran's claimed assault and reiterated the reasoning provided with his earlier opinion.   

The Board finds that VA examinations of record do not relate a currently diagnosed acquired psychiatric disorder to service.  The Board finds that the VA opinions are based on a complete and throughout review of the record, the Veteran's history, and examination of the Veteran to include psychometric testing, and the reasoning provided by the examiners show that the opinions are based on an accurate factual premise.  See Reonal, 5 Vet. App. at 461.  Thus, the Board finds that these opinions are probative.  For these reasons, the Board finds that an acquired psychiatric disorder was not incurred in or aggravated by service, nor did a psychosis manifest to a degree of 10 percent within one year following the Veteran's separation from service.  The Veteran did not have an acquired psychiatric disorder in service, and the evidence of record shows no nexus between a current acquired psychiatric disorder and military service.  

Based on all of the evidence of record discussed above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for acquired psychiatric disorder, to include PTSD and schizophrenia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective disorder, is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


